Citation Nr: 1340582	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-30 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that in relevant part denied entitlement to service connection for PTSD.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has PTSD as the result of military sexual trauma, harassment, and personal assaults.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

The Veteran contends that he has PTSD as the result of military sexual trauma, harassment, and personal assaults.

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.   38 C.F.R. § 3.304(f) (2013).  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2013).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  It is well established that a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011). 

While the Veteran's service treatment records are negative for findings, complaints, or diagnosis of a psychiatric disorder, they do include medical treatment for lacerations to the Veteran's face caused by an altercation.  Further, the service personnel records include two Article 15 reprimands, dated January 1982 and June 1983 for misconduct.  

In March 2010, the Veteran received treatment at the VA Medical Center, where he stated that he was subjected to physical and sexual abuse.  The examiner diagnosed the Veteran with chronic PTSD.  (VA treatment records continued to show thereafter diagnoses of PTSD due to military sexual trauma.  See, e.g., VA outpatient treatment record dated in February 2011.)  The Veteran then submitted a statement in May 2010 reporting that he witnessed a sexual assault on his cousin by fellow trainees.  He went on to state that after attempting to "rescue" his cousin, the attackers turned on him and proceeded to attack and assault him.  He stated that the beatings and harassment continued until he was sent to Germany in 1982.  The Veteran attributed his disciplinary issues to the attacks and assaults that occurred during service.  He discussed feelings of guilt and shame, severe panic attacks, anxiety, and depression.  The Veteran's cousin also submitted a statement in support of the Veteran's contentions, corroborating the Veteran's account of events.  

The Veteran underwent a VA examination in May 2011.  The VA examiner found that the Veteran was suffering from a personality disorder and antisocial traits, which were not caused by or the result of his military service.  In reaching this conclusion, the examiner stated that although the Veteran stated he was physically assaulted, and "the documentation supports that the Veteran was involved in a physical altercation, it does not support [the] Veteran's claim of personal trauma during military service".  

The Veteran's service records show that he exhibited behavioral problems during service.  The records also show that the Veteran was treated for an injury following an altercation.  There is a lay statement that corroborates the Veteran's account of events.  Thus, there is evidence of in-service behavior changes, evidence of an in-service altercation, and evidence from sources other than the Veteran's service records that tend to corroborate his account of the stressor incidents.  There is competent and credible negative medical opinion evidence that finds that the Veteran does not have PTSD due to service.  There is competent and credible positive medical opinion evidence from the Veteran's VA treating physicians that he has PTSD due to service.  Indeed, after the May 2011 VA examiner's assessment, VA treatment records show that the Veteran continued to be diagnosed and followed for PTSD due to military sexual trauma.  See VA outpatient treatment record by Dr. P.G. dated in October 2011.  The Board resolves all reasonable doubt in favor of the Veteran and finds that he has PTSD as the result of military sexual trauma, harassment, and personal assaults.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Also, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service military sexual trauma, harassment, and personal assaults.  The chronic mental disability resulting from the in-service military sexual trauma, harassment, and personal assaults has been clinically identified as PTSD.  As the Board finds that service connection is warranted for PTSD, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


